While I agree with the majority's conclusion that  res judicata mandates that a plaintiff must present every ground for relief in the first cause of action or be barred from later bringing such a claim, I must respectfully dissent because procedurally the trial court erred in granting judgment on the pleadings on a theory of res judicata.  In analyzing a motion to dismiss under Civ.R. 12(B) that was granted on the basis of res judicata, the Supreme Court of Ohio noted that a claim for res judicata could not be brought under Civ.R. 12(B), however it could be brought in a motion for summary judgment.  See State, ex rel. Freeman v. Morris (1991), 62 Ohio St. 3d 107, 109. Similarly here, the trial court should have denied Appellee's motion for judgment on the pleadings.  For the foregoing reasons, I respectfully dissent.